NOT FOR PUBLICATION


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

  SINAI MACCAGNO,
                                                   Civil Action No. 20-14691(SDW)(AME)
               Plaintiff,
                                                   OPINION
  v.

  PIERRE MACCAGNO, et al.,                         May 7, 2021

               Defendants.


       THIS MATTER having come before this Court upon the filing of a second Amended

Complaint (“SAC”) by pro se Plaintiff Sinai MacCagno (“Plaintiff”), and the Court having

reviewed the SAC for sufficiency pursuant to Fed. R. Civ. P. 8(a)(2) and (3) and Ashcroft v. Iqbal,

556 U.S. 662, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009); and

       WHEREAS Plaintiff’s initial Complaint brought suit against nearly two dozen defendants,

alleging that her father, Pierre MacCagno, “sexually and emotionally abused” her and that he and

the other named defendants violated her rights under the Americans With Disabilities Act

(“ADA”). (D.E. 1.) This Court dismissed the initial Complaint for failure to state a claim upon

which relief could be granted pursuant to Fed. R. Civ. P. 12(b)(6). (D.E. 3.) Plaintiff’s first

Amended Complaint named only Plaintiff’s father as a defendant and raised a single tort claim for

personal injury arising from child abuse, neglect, and molestation. (D.E. 6.) This Court dismissed

the Amended Complaint for lack of subject matter jurisdiction and granted Plaintiff a second

opportunity to amend, (D.E. 7); and

       WHEREAS the SAC names Pierre MacCagno and Judge Maureen Mantineo of the New

Jersey Superior Court, Hudson County, Family Division as defendants and appears to raise tort
claims arising from abuse, neglect, and molestation that Plaintiff alleges she experienced as a child,

(D.E. 8-3); and

        WHEREAS pro se complaints, although “[held] to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520-21 (1972), must still “‘state a

plausible claim for relief.’” Yoder v. Wells Fargo Bank, N.A., 566 F. App’x. 138, 141 (3d Cir.

2014) (quoting Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013)); Martin v. U.S. Dep’t of

Homeland Sec., No. 17-3129, 2017 WL 3783702, at *3 (D.N.J. Aug. 30, 2017); and

        WHEREAS subject matter jurisdiction establishes a court’s “very power to hear the case,”

Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977). A district court has

subject matter jurisdiction to hear claims “arising under the Constitution, laws, or treaties of the

United States” pursuant to 28 U.S.C. § 1331, or certain claims between citizens of different states

pursuant to 28 U.S.C. § 1332. Because Plaintiff and both defendants are citizens of New Jersey,

this Court does not have diversity jurisdiction under § 1332, nor do Plaintiff’s tort claims “aris[e]

under the Constitution, laws, or treaties of the United States” pursuant § 1331. Although Plaintiff

has attempted to invoke this Court’s jurisdiction by indicating that this case involves a “United

States Government plaintiff,” that assertion is untrue. (See D.E. 8-3 at 4.) 1 Therefore, this Court

lacks subject matter jurisdiction in this matter and Plaintiff’s SAC must be dismissed. An

appropriate order follows.

                                                     __/s/ Susan D. Wigenton____
                                                     United States District Judge




1
 Nor does the inclusion of Judge Mantineo provide this Court with jurisdiction because Judge Mantineo is a state
employee, not a United States Government defendant.
                                                        2
Orig: Clerk
cc:   Parties
      Andre M. Espinosa, U.S.M.J.




                                    3
